Separate Opinion
Bobbitt, J.
I concur in the reasoning of Landis, J. in his dissenting opinion. However, in this case I believe the evidence is such as to bring it within the exception to the rule as stated in The Evanville and Terre Haute Railroad Company v. Talbot (1892), 131 Ind. 221, 29 N. E. 1134, and quoted in the dissenting opinion. In my opinion the Appellate Court reached the right result under the record in this case, and transfer should be denied.
Note. — Reported in 143 N. E. 2d 285.